United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 13-2335
                      ___________________________

                        Lucas J. van der Merwe, D.C.

                     lllllllllllllllllllll Plaintiff - Appellant

                                         v.

  Kathleen Sebelius, Secretary of the United States Department of Health and
                               Human Services

                     lllllllllllllllllllll Defendant - Appellee
                                    ____________

                   Appeal from United States District Court
              for the Western District of Arkansas - Fayetteville
                               ____________

                          Submitted: March 18, 2014
                            Filed: April 28, 2014
                                [Unpublished]
                               ____________

Before MURPHY, COLLOTON, and BENTON, Circuit Judges.
                         ____________

PER CURIAM.
       Lucas van der Merwe appeals the district court’s1 order denying his motion to
dismiss his Medicare overpayment debt. The district court’s order is not appealable,
as the order is not a final decision and there is no basis to apply the collateral-order
doctrine. See 28 U.S.C. § 1291 (courts of appeals have jurisdiction of appeals from
final decisions of district courts); Alpine Glass, Inc. v. Country Mut. Ins. Co., 686
F.3d 874, 877 (8th Cir. 2012) (district court’s order is final if it ends litigation on
merits and leaves nothing more for court to do but execute judgment); Langford v.
Norris, 614 F. 3d 445, 454-56 (8th Cir 2010) (interlocutory appeals are exceptional;
under collateral-order doctrine, otherwise non-final order is immediately appealable
only if it is conclusive, resolves important questions separate from merits, and is
effectively unreviewable on appeal from final judgment). Accordingly, we dismiss
the appeal for lack of jurisdiction.
                         ______________________________




      1
      The Honorable Jimm Larry Hendren, United States District Judge for the
Western District of Arkansas.

                                          -2-